703 S.E.2d 149 (2010)
Bryant K. WASHINGTON
v.
Tanzea S. MAHBUBA.
No. 185A10.
Supreme Court of North Carolina.
October 7, 2010.
Bryant K. Washington, pro se.
Laurie A. Kelly, Gordon A. Miller, Winston-Salem, for Tanzea S. Mahbuba.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Plaintiff-Appellant on the 3rd of May 2010 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed ex mero motu by order of the Court in conference, this the 7th of October 2010."